Citation Nr: 1509807	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating greater than 40 percent for residuals of prostate cancer, to include whether the reduction of the Veteran's disability rating for prostate cancer, from 100 percent to 40 percent, effective March 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which originally reduced the Veteran's rating to 20 percent, effective March 1, 2009.  Based on subsequent medical evidence, the rating was increased to 40 percent, effective March 1, 2009.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issues of entitlement to increased ratings for diabetes mellitus, type II, and diabetic retinopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A May 2007 rating decision awarded service connection for prostate cancer, evaluated at 100 percent disabling, effective February 28, 2007.

2.  In a January 2008 rating decision, the Veteran was informed that his 100 percent evaluation for prostate cancer was proposed to be reduced to 20 percent. 

3.  In a December 2008 rating decision, the RO reduced the disability evaluation from 100 percent to 20 percent, effective March 1, 2009; subsequently in a May 2010 rating decision, the RO retroactively changed the reduction to 40 percent, effective March 1, 2009.

4.  The preponderance of the medical evidence indicates the Veteran's prostate cancer was at high risk for recurrence throughout the pendency of this appeal and there is objective evidence of recurrence as early as December 2008. 
5.  The Veteran was diagnosed with "biochemically recurrent prostate cancer" in December 2012 and recommended radiation therapy in May 2014.


CONCLUSION OF LAW

The reduction of the Veteran's 100 percent rating for prostate cancer was not proper and the criteria for a 100 percent rating for prostate cancer have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C F R §§ 3.105, 3.321, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation governing reductions, 38 C F R § 3.105(e), contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting for all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  

Here, the notice requirements with respect to the rating reduction have been met.  Service connection for prostate cancer was granted by a May 2007 rating decision and a 100 percent evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7527, effective February 28, 2007.  In a January 2008 rating decision, the RO informed the Veteran of a proposed reduction in the rating from 100 percent to 20 percent and afforded the Veteran 60 days to present additional evidence showing the compensation should be continued at the present level.  Thereafter, in a December 2008 rating decision, the RO reduced the rating from 100 percent to 20 percent, effective March 1, 2009.  Subsequently, in a May 2010 rating decision, the RO retroactively changed the reduction to 40 percent, effective March 1, 2009.  Thus, the Board finds all notice provisions and procedures governing reductions have been met.  See 38 C.F.R. § 3.105(e).

Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.44(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. §3.44(a) and (b).  Here, the Veteran's 100 percent disability evaluation was awarded effective February 28, 2007, and was reduced effective March 1, 2009, less than 5 years later.  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants reduction in the disability evaluation.

The Veteran's prostate cancer was originally rated under Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.11b, Diagnostic Code 7528.  A Note following Diagnostic Code 7528 explains that after cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, such as voiding dysfunction or renal dysfunction, whichever residual is predominant.  Id. at Note.

The Veteran's current 40 percent rating was awarded under 38 C.F.R. § 4.115a for voiding dysfunction as a residual of prostate cancer.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urinary frequency provides for a maximum of 40 percent and obstructed voiding provides for a maximum rating of 30 percent.  Id.  Under the provisions for urine leakage, a rating of 40 percent is awarded where voiding dysfunction requires the use of absorbent materials which must be changed 2 to 4 times daily.  A 60 percent rating is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  This is the highest evaluation available under this provision.  

The medical evidence indicates the Veteran underwent surgery for his prostate cancer in April 2007 with good results.  In an October 2007 VA examination, the examiner noted the PSA levels were low (namely, .01), but that the Veteran was at high risk for recurrence.  He had significant residuals, to include erectile dysfunction, nocturia, and urinary incontinence.  Again, although the Veteran's surgical treatment had good results, the examiner made it clear that the Veteran was a high risk candidate for recurrence.  

Indeed, a VA examination dated April 2009 shows PSA levels considerably higher, namely .1, based on December 2008 testing. The examiner again noted significant residuals of erectile dysfunction and stress urge incontinence.

The Veteran submitted private treatment records dated December 2012 and May 2014.  Therein, the Veteran's private physician noted the Veteran's PSA "became detectable in April 2009" and "has slowly risen" since that time. At that time he was diagnosed with "early biochemically recurrent prostate cancer."  The December 2012 physician found evidence of extra prostatic disease and informed the Veteran that local radiation would likely be necessary.  In May 2014, the Veteran's private physician again diagnosed the Veteran with biochemically recurrent prostate cancer with a PSA in ".22" and recommended local radiation to the prostate.

Again, under Diagnostic Code 7528, a 100 percent rating is assigned and shall continue following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for a period of at least six months.  At the end of those six months, the cancer shall be rated on residuals of voiding dysfunction or renal dysfunction (whichever is predominant) if there has been no local reoccurrence or metastasis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  It is improper to rate on residuals of genitourinary system cancer where there is local reoccurrence or metastasis.  Id.

Here, the Board finds it was improper for the RO to discontinue the 100 percent rating for the Veteran's prostate cancer and to rate on residuals in light of the medical evidence indicating the Veteran was at high risk for recurrence, the significantly increasing PSA levels over short periods of time, and the private diagnosis of "biochemically recurrent prostate cancer."  Although the private medical evidence does not show evidence of recurrence until April 2009, December 2008 PSA testing indicates significantly higher levels compared to the October 2007 VA examination findings.  The Board finds the totality of evidence renders the case, at the very least, in relative equipoise.  As such, the Veteran's prostate cancer rating of 100 percent should not have been reduced in light of evidence of recurrence of the malignancy.  The 100 percent rating is restored, effective March 1, 2009.


ORDER

The reduction of rating from 100 percent to 40 percent, effective March 1, 2009, for prostate cancer was not proper and, therefore, the 100 percent rating is restored, effective March 1, 2009. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


